Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered September 24, 1984, convicting him of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court committed reversible error by admitting into evidence, during the People’s rebuttal, certain letters written by him to the complainant after the commission of the crime.
The record indicates that the trial court ruled that it would not admit the letters into evidence unless the defendant took the stand and placed in issue his state of mind at the time of the crime. The defendant did testify in his own behalf and stated that he accidentally stabbed the complainant. Since the letters contained various statements by the defendant indicating consciousness of guilt, they were properly admitted during the People’s rebuttal to counter the defendant’s testimony regarding an accidental stabbing (see, People v Harris, 57 NY2d 335, 345-346, cert denied 460 US 1047; People v McCann, 90 AD2d 554, 555).
We have reviewed the defendant’s remaining argument and find it to be without merit. Mangano, J. P., Niehoff, Sullivan and Harwood, JJ., concur.